DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. The applicant argues that Rodgers’ connector is separate from the gun body. The examiner respectfully disagrees. Rodgers (i.e., pghs. 12, 14, 16, 17, 19-21) clearly states that 20 is perforating gun and fig 2. clearly depicts the gun body 20 as whole has connector C (see attached figure below).
The applicant argues that Rogers never mentions d1 is the shock mitigation device. The examiner respectfully disagrees because pghs. 27 and 28 of the present application clearly state that shock attenuation feature includes grooves 616 (i.e., fig. 6) and 716 (i.e., fig. 7). Thus, grooves D1 and D2 in the gun body wall 32 of Roger clearly considered shock attenuation feature because the shock wave cannot be transmitted through the groove. And D1 (small triangle space above D1 between C and D1) and D2 is axially spaced from the connector.



    PNG
    media_image1.png
    858
    668
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (20130048376 – Rogers).
Rogers discloses a method an assembly, comprising:
Re claims 1, 12, 19 (assembly claims 12 and 19 are pertinent because the steps in the method claim require the elements stated in the assembly claims and connector c is threaded connector for claim 19):
placing a perforating gun assembly 20 into the borehole 14 (i.e., fig. 1), the perforating gun assembly comprising a gun body (all reference numbers put together -20 as whole) comprising a gun body wall 32, a connector C (i.e., attached figure above - fig. 2) and shaped charge 38 housed within the gun body wall:
detonating the shaped charge thereby producing a shock wave in the gun body (i.e., pgh. 20); and 
attenuating the shock wave propagating through the gun body wall using a shock attenuation feature D1, D2 (i.e., pghs. 27 and 28 of the present application clearly state that shock attenuation feature includes grooves 616 (i.e., fig. 6) and 716 (i.e., fig. 7), the shock wave cannot be transmitted through the groove) in the gun body wall to decrease a stress from the shock wave communicated to the connector.
Re claims 2, 13, the shock attenuation feature comprises a disruption D1, D2 (i.e., grooves) in a surface of the gun body wall (D1 -inner surface of the wall, D2 -outer surface of the wall).
Re claims 3, 14, the shock attenuation feature comprises a groove (D1, D2) in the gun body wall.
Re claims 4, 15, the groove extends circumferentially around the gun body wall (D1 is internally circumferentially around the gun body)
Re claim 5, 16, more than one groove D1, D2.
Re claims 6, 17, the gun body comprises more than one separate piece (all pieces presented by different references numbers) connected together.
Re claims 7, 18, a material (i.e., air) within the groove with an impedance different from the gun body wall.
Re claim 8, the stress from the shock wave comprises a tensile stress (i.e., shock wave generated by explosive generally comprises the stress toward 360 degrees thus includes vertical stress/compressive stress and horizontal stress/tensile stress)
Re claim 9, connecting another perforating gun assembly 20 to the perforating gun assembly 20 (i.e., fig. 1) and attenuating further comprises decreasing the stress (via 44) communicated from the other perforating gun assembly through the other perforating gun connector (i.e., pghs.21-22).
Re claim 10, connecting the perforating gun assembly 20 to a conveyance 30/12/34 using the connector C; and attenuating further comprises decreasing the stress (via D1, D2) communicated from the perforating gun assembly to the conveyance through the connector C.
Re claim 11, connecting the perforating gun assembly 20 to a conveyance 12/30/34 using the connector c and attenuating further comprises decreasing the stress (via D1, D2) communicated from the perforating gun assembly to the conveyance through the connector C.
Re claim 20, a conveyance 30/12/34 connected to one of the perforating gun assemblies 20 (i.e., fig. 1), wherein the shock attenuation feature D1, D2 of the perforating gun assembly connected (via connector C, attached figure - fig. 2) to the conveyance is located and configured to attenuate the shock wave and decrease stress (via D1, D2) communicated to the conveyance through the connector C.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676